Title: To James Madison from Jesse Bledsoe, 1 October 1814
From: Bledsoe, Jesse
To: Madison, James


        
          Sir.
          Octobr. 1st. 1814. Washington Cy
        
        Permit to recommend to your notice & consideration Docr. Thos. C. Monroe who is desirous of an appointmt. in the Medical Staff of the U.S. Army.
        I have long known him, & can attest his probity, assiduity, & exemplary conduct. Of his Medical acquirements I can so no further than that he studied several years under a Physican [sic] of Eminence in Kentucky, & Exhibited to the Honble. Geo. M. Bibb & myself a testimonial of his having been Examined & approved by a medical Board Established, by Law for granting Licences to Medical Practioners in the State of Ohio—& which having been sent with our recommendation of him to the War Office he informs me has been destroyed in the late conflagration. I have no doubt he may be Safely confided in—and should feel gratified in his appointment. I have the honor to be With high respect Yr Obt. Servt
        
          J: Bledsoe
        
      